                  Case 1:21-cv-01260-SAB Document 5 Filed 08/20/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   SAMMY MOSES,                                         Case No. 1:21-cv-01260-SAB-HC
12                    Petitioner,                         ORDER TO RESPOND
13           v.                                           ORDER SETTING BRIEFING SCHEDULE
14   PEOPLE OF THE STATE OF
     CALIFORNIA,                                          ORDER TO ELECTRONICALLY FILE
15                                                        TRANSCRIPTS AND OTHER NECESSARY
                      Respondent.                         DOCUMENTS
16
                                                          ORDER DIRECTING CLERK OF COURT
17                                                        TO SERVE DOCUMENTS ON ATTORNEY
                                                          GENERAL
18

19          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

20 pursuant to 28 U.S.C. § 2254.

21          The Court has conducted a preliminary review of the Petition. It is not clear from the face

22 of the Petition whether Petitioner is entitled to relief. 28 U.S.C. § 2243. Accordingly, pursuant to

23 Rule 4 of the Rules Governing Section 2254 Cases, the Court HEREBY ORDERS:

24          1.       Within SIXTY (60) days of the date of service of this order, Respondent SHALL

25                   FILE a RESPONSE to the Petition. See Rule 4, Rules Governing Section 2254

26                   Cases; Cluchette v. Rushen, 770 F.2d 1469, 1473–74 (9th Cir. 1985) (court has

27                   discretion to fix time for filing a response). A Response can be made by filing one

28                   of the following:


                                                      1
              Case 1:21-cv-01260-SAB Document 5 Filed 08/20/21 Page 2 of 3


 1                      A.      AN ANSWER addressing the merits of the Petition. Any argument

 2                      by Respondent that Petitioner has procedurally defaulted a claim SHALL

 3                      BE MADE in the ANSWER, but must also address the merits of the claim

 4                      asserted.

 5                      B.      A MOTION TO DISMISS the Petition.

 6       2.      Within SIXTY (60) days of the date of service of this order, Respondent SHALL

 7               FILE any and all transcripts or other documents necessary for the resolution of the

 8               issues presented in the Petition. See Rule 5(c), Rules Governing Section 2254

 9               Cases. The transcripts or other documents shall only be filed electronically

10               and, to the extent practicable, provided in Optical Character Recognition

11               (“OCR”) format. Respondent shall not file a hard copy of the transcripts or

12               other documents unless so ordered by this Court.

13       3.      If Respondent files an Answer to the Petition, Petitioner MAY FILE a Traverse

14               within THIRTY (30) days of the date Respondent’s Answer is filed with the

15               Court. If no Traverse is filed, the Petition and Answer are deemed submitted at

16               the expiration of the thirty days.

17       4.      If Respondent files a Motion to Dismiss, Petitioner SHALL FILE an Opposition

18               or Statement of Non-Opposition within TWENTY-ONE (21) days of the date

19               Respondent’s Motion is filed with the Court. Any Reply to an Opposition to the

20               Motion to Dismiss SHALL be filed within SEVEN (7) days after the opposition

21               is served. The Motion to Dismiss will be deemed submitted TWENTY-EIGHT

22               (28) days after the service of the Motion or when the Reply is filed, whichever

23               comes first. See Local Rule 230(l).

24       5.      The Clerk of the Court is DIRECTED to SERVE a copy of this order along with a

25               copy of the Petition on the Attorney General or his representative.

26 ///
27 ///

28 ///


                                                      2
              Case 1:21-cv-01260-SAB Document 5 Filed 08/20/21 Page 3 of 3


 1          All motions shall be submitted on the record and briefs filed without oral argument unless

 2 otherwise ordered by the Court. Local Rule 230(l). Extensions of time will only be granted upon

 3 a showing of good cause. All provisions of Local Rule 110 are applicable to this order.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     August 20, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    3
